Citation Nr: 1121151	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  08-19 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Ronald Sykstus, Esq.


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from September 1966 to July 1969 and from September 1969 to September 1974.  It is noted that the Veteran was dishonorably discharged from the second period of service.

This appeal comes to the Board of Veterans' Appeals (Board) from May 2007 and September 2008 rating decisions. 

The issue of entitlement to a rating in excess of 10 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran is shown to be unemployable based solely on his service connected disabilities.


CONCLUSION OF LAW

Criteria for a TDIU are met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is unemployable as a result of his service connected disabilities.  

A TDIU may be assigned where the schedular rating is less than total when the disabled Veteran is, in the judgment of the Board, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more. 38 C.F.R. § 4.16(a).

The Veteran is currently service connected for peripheral neuropathy of both lower extremities (rated at 30 percent for each lower extremity); for peripheral neuropathy of both upper extremities (rated at 30 percent for the right and 20 percent for the left); for diabetes mellitus (rated at 20 percent); for urinary incontinence (rated at 20 percent); and for PTSD (rated at 10 percent).  His combined disability rating is 90 percent including the addition of a bilateral factor.  While he does not receive a single 40 percent disability rating, the Veteran receives multiple ratings for his diabetes mellitus and the associated complications (namely peripheral neuropathy of all four extremities, diabetes mellitus, and urinary incontinence) which when combined result in a rating in a rating that is well in excess of 40 percent.  See 38 C.F.R. § 4.25.  As such, the Veteran's disabilities currently satisfy the schedular criteria set forth in 38 C.F.R. § 4.16(a).  However, it is noted that at the time the Veteran filed his claim, he was rated at 40 percent and did not therefore meet the schedular criteria for a TDIU.

The Veteran is currently unemployed, and he has a number of health problems that severely impair his functioning and employability, including both service connected and non-service disabilities.  The Social Security Administration (SSA) has also determined the Veteran to be disabled from employment on account of his multiple disabilities.

The Veteran was terminated from employment at EnerSys in July 2005 after he exceeded the maximum amount of time allowed for a medical leave of absence.  The Veteran had worked at this employer since 1978.  He completed high school, but did not attend college; and he reported not having received any job training outside of his previous employment.

The Veteran initially filed for TDIU in 2006.  He was provided with a VA examination at that time to evaluate his employability.  The examiner noted that the Veteran's rheumatoid arthritis was becoming progressively worse.  The examiner indicated that the severity of his rheumatoid arthritis symptoms and the corresponding medication would affect the Veteran's ability to obtain and maintain gainful employment of any type; but the examiner found that the Veteran's diabetes mellitus would not affect his ability to obtain and maintain gainful employment.  With regard to peripheral neuropathy, the examiner noted that the Veteran's symptoms had been getting progressively worse, but he found that at that time the peripheral neuropathy would not preclude the Veteran from obtaining and maintaining gainful employment.

The Veteran's private doctor, Dr. Mays, also submitted a letter in support of the Veteran's TDIU claim that was received in November 2006.  She indicated that the Veteran had multiple medical problems including rheumatoid arthritis and diabetes mellitus, which she believed would make it difficult to pursue employment.  It is noted that the Veteran was specifically denied service connection for arthritis, but he is service connected for diabetes mellitus.  However, Dr. Mays did not provide any indication that the Veteran's service connected disabilities alone, that is without taking into account his rheumatoid arthritis, were of such severity to preclude any gainful employment.

The Veteran's claim for TDIU was denied by a May 2007 rating decision which found that rheumatoid arthritis was the cause of the Veteran's unemployability and that the Veteran's service connected disabilities alone did not render him unemployable.

The Board does not disagree with this rating decision, as it was based on the medical and lay evidence that was of record at that time.  However, since the VA examination in November 2006, the evidence has shown that the Veteran's service connected disabilities have worsened.  Even at the November 2006 VA examination, it was acknowledged that the Veteran's peripheral neuropathy was becoming progressively worse.  From a review of the treatment records, it is clear that this progressive worsening continued and VA has subsequently increased the Veteran's rating for peripheral neuropathy of the lower extremities from 10 to 30 percent for each lower extremity and made the increase effective in February 2009.  A 30 percent rating for peripheral neuropathy is assigned when it causes severe incomplete paralysis.  The Veteran's rating for peripheral neuropathy of the right upper extremity was also increased and the Veteran was granted service connection for urinary incontinence since his VA examination in 2006.  

As such, it is clear from the evidence of record that the Veteran's service connected disabilities have worsened during the course of his appeal.  Given this conclusion, the issue nevertheless remains whether the Veteran's service connected disabilities render him unable to obtain or maintain gainful employment.

In October 2008 it was noted that the Veteran needed a wheelchair to get around on account of his neuropathy and rheumatoid arthritis.  It was also noted that the Veteran was unable to leave the house walking on account of pain.  

In a December 2009 treatment record it was noted that the Veteran was using a VA homemaker since his wife's health ailments prevented her from helping him to the extent she had in the past.  The homemaker visited the Veteran once a week to help him bathe, to do laundry, and to straighten up.  In a February 2010 addendum, it was noted that the Veteran required assistance with his activities of daily living including bathing and personal hygiene.

At a VA examination in May 2010, it was noted that the Veteran used a motorized scooter on account of his service connected peripheral neuropathy, because he was falling at least twice per week.  It was also reported that the Veteran had intermittent loss of bladder control as a result of his diabetes mellitus.  The Veteran reported that he was unable to perform employment duties due to multiple chronic medical problems.  No VA examiner or occupational specialist has specifically weighed in on whether the Veteran is unemployable as a result of his service connected disabilities.  

However, it is plainly evident from a review of the evidence that the complications that result from his service connected diabetes mellitus significantly curtail his mobility and functionality.  The Veteran has been noted to have difficulty falling which has been attributed to his peripheral neuropathy in the lower extremities.  The Veteran is now forced to use an electric scooter.  Additionally, urinary incontinence makes it difficult for him to leave the house; and, the Veteran's PTSD was noted to cause mild occupational impairment in 2006 and has been noted to be worsening.

While the Veteran does have a number of non-service connected disabilities such as rheumatoid arthritis (which has been described as incapacitating); these limitations do not preclude the award of TDIU if it is determined that the Veteran's service connected disabilities on their own preclude employment.  As described, the Veteran's multiple service connected disabilities substantially limit the Veteran to the point that he cannot leave the house without his motorized scooter, his urinary incontinence has caused unpredictability and his PTSD has caused irritability and reclusiveness. 

As such, resolving reasonable doubt in the Veteran's favor, the Board concludes the evidence demonstrates that the Veteran is currently unemployable as a result of his service connected disabilities.  Accordingly, the criteria for TDIU have been met and the Veteran's claim is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).
 

ORDER

A TDIU is granted. 


REMAND

The Veteran is currently rated at 10 percent for PTSD.  This rating was established based in part on a September 2008 VA examination which found that the Veteran's PTSD related symptomatology was mild and caused mild occupational and social impairment.  The examiner assigned a Global Assignment of Functioning (GAF) score of 65, which was reflective of his assessment that the Veteran's PTSD was mild.

The Veteran has asserted that this examination did not effectively evaluate the current nature and severity of his PTSD and he requested that a second VA examination be conducted.

Since the VA examination, the Veteran has continued to receive regular treatment for his PTSD from VA.  VA treatment records suggest that the Veteran's PTSD related symptomatology may be increasing in severity.  For example, in October 2008, the Veteran was assigned a GAF of 55.  Additionally, in July 2009, a VA social worker wrote a letter on the Veteran's behalf noting that the Veteran's PTSD treatment consisted of individual and group psychotherapy, as well as medication.  She indicated that over the past few years, the Veteran's psychiatric condition had progressively declined.  She asserted that the Veteran's social isolation, detachment, and anger had caused problems with his marriage and family.  She also pointed out that psychiatric evaluations that were provided in April, May, and June 2009 all resulted in GAF scores of 50 being assigned.

Given the suggestion that the Veteran's PTSD has at the very least worsened since his last VA examination, a new examination should be afforded to assess the current nature, extent and severity of his service-connected PTSD. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from February 2010 to the present.

2.  Then, schedule the Veteran for a VA psychiatric examination to determine the current nature and severity of his PTSD.  The examiner should review the claims file, examine the Veteran, and fully describe all psychiatric symptoms and manifestations exhibited by the Veteran; then discuss their impact on the Veteran's social and occupational functioning.  The examiner should also provide a Global Assessment of Functioning (GAF) score.  A complete rationale should be provided for any opinion expressed.

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


